Case 1:20-cv-21254-BB Document 47-17 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                    EXHIBIT 16
Case 1:20-cv-21254-BB Document 47-17 Entered on FLSD Docket 07/02/2021 Page 2 of 3


    From:           TradingAndMarkets@SEC.GOV
    To:             jordon@glaciervc.com; TMOIGLOG
    Cc:             Ryan@glaciervc.com; TradingAndMarkets; IMOCC
    Subject:        RE: Broker-Dealer Registration Questions
    Date:           Tuesday, July 14, 2020 1:32:43 PM


   Mr. Booth,

   The staff of the Division of Trading and Markets has published some guidance on the Commission’s
   website regarding the broker-dealer registration requirements here:
   http://www.sec.gov/divisions/marketreg/bdguide.htm. This Guide to Broker-Dealer Registration
   provides some basic information regarding the definition of “broker” and the activities/factors the
   staff and the courts consider when determining whether a person fits that definition (and would,
   therefore, need to register with the Commission).

   As indicated in the Guide - to the extent a person engages in the business of effecting transactions in
   securities for the account of others, that person would need to register with the Commission.
   Factors generally considered to determine whether a person would be considered to be “effecting
   transactions in securities for the accounts of others” include, among other things, whether the
   person is soliciting the purchase or sale of securities to others (which can include providing research
   reports to promote a specific investment), and whether the person is receiving transaction-based
   compensation. Transaction-based compensation can be in the form of a commission or concession,
   or it can take other forms – such as a success fee.

   You also may want to check with our colleagues in the Division of Investment Management
   regarding whether your activities may require that the SPV you mention may need to register as an
   investment company. They can be reached at IMOCC@sec.gov.

   Whether you need to register as either a broker-dealer would depend on the specific activities you
   intend to engage in - including how you would be compensated and how, and whether you will hold
   customer/investor assets. This is a fact-specific assessment that involves consideration of a number
   of factors (which have been developed through SEC staff no action letters and case law).
   Similarly, whether the SPV would need to be registered as an investment company would be
   dependent on the facts and circumstances.

   While we are able to provide informal guidance regarding the Exchange Act and the rules adopted
   thereunder through this email box, we cannot provide legal advice. Applying the regulations to a
   particular scenario approaches the realm of legal advice. Thus, for a more formal answer to these
   questions, you would need to seek the counsel of an attorney familiar with the U.S. securities
   regulations and relevant case law.

   The Division of Trading and Markets


   From: Jordon Booth <jordon@glaciervc.com>
   Sent: Tuesday, July 14, 2020 1:21 PM
   To: TradingAndMarkets <TradingAndMarkets@SEC.GOV>; TMOIGLOG
Case 1:20-cv-21254-BB Document 47-17 Entered on FLSD Docket 07/02/2021 Page 3 of 3


   <TMOIGLOG@SharePoint.ad.sec.gov>
   Cc: Ryan@glaciervc.com
   Subject: Broker-Dealer Registration Questions

    CAUTION: This email originated from outside of the organization. Do not click links or open
    attachments unless you recognize the sender and know the content is safe.

   Hello,

   I am interested in learning more about Broker-Dealer Registration, and if it is necessary for us
   to become a Broker-Dealer for our specific business model. The general details are below:



            Through our new company Glacier Ventures, my partner and I are interested in buying
            private equity secondaries for international buyers (Family offices, institutional
            investors, foreign brokers).
            The majority of deals will act as a venture capital firm, where we create an SPV and
            hold the shares with a management fee and carry.

                  Although some prospective buyers have shown interest in us buying direct, either
                  handing over the SPV once the shares are in the fund. Or to purchase shares for
                  them directly.

            We have also had opportunities where we would just act as a “finder” and will be just
            making an introduction from buyer and seller.
            Lastly, our most prominent deal involves being a broker between a US broker dealer
            and a foreign broker dealer, which we saw would act as an exemption to the rule.

   As you can see many of those circumstances are on either side of the ruling. We are interested
   to know if we need Broker-Dealer Registration for all scenarios or only specific ones, as well
   as to find out if this is a viable business model without the Broker-Dealer Registration.

   Lastly, if the Broker-Dealer Registration is the only option to move forward, what are the
   steps and what are our chances of getting approval.


   Best,
   Jordon Booth
   Glacier Ventures
